Citation Nr: 1712822	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date for the additional of the Veteran's spouse as a dependent earlier than July 8, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2006 rating decision, the Veteran was granted service connection for posttraumatic stress disorder (PTSD), tinnitus, and hearing loss and assigned a combined disability rating of 70 percent, but his spouse was not assigned as a dependent; because his dependent information was over one year old.

2.  In September 2006, the Veteran was notified that his dependent information was over one year old and that he had one year to submit updated information, and the Veteran failed to submit the required information within one year of notification.

3.  The Veteran's spouse was assigned as a dependent upon receipt of a new claim to assign the Veteran's spouse as a dependent received on July 8, 2010.


CONCLUSION OF LAW

The criteria for an effective date for the assignment of the Veteran's spouse as a dependent earlier than July 8, 2010 has not been met.  38 U.S.C.A. § 7261(a)(1); 38 C.F.R. § 3.401.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.




Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the assignment of his spouse as a dependent.  The Court of Appeals for Veterans Claims (Court) has found that when a claimant is given notice to file updated dependent information within one year of the notification, and the claimant fails to file the updated dependent information within one year; then the Veteran is not entitled for an effective date reaching back earlier than a new claim in which the Veteran ultimately provides the updated dependent information.  Sharp v. Shinseki, 23 Vet. App. 267 (2009).  In a June 2006 rating decision, the Veteran was granted service connection for posttraumatic stress disorder (PTSD), tinnitus, and hearing loss and assigned a combined disability rating of 70 percent, but his spouse was not assigned as a dependent; because his dependent information was over one year old.  In September 2006, the Veteran was notified that his dependent information was over one year old and that he had one year to submit updated information, and the Veteran failed to submit the required information within one year of notification.  The Veteran's spouse was assigned as a dependent upon receipt of a new claim to assign the Veteran's spouse as a dependent received on July 8, 2010.  Therefore, an earlier effective date for the assignment of the Veteran's spouse as a dependent is denied.


ORDER

An earlier effective date for the assignment of the Veteran's spouse as a dependent is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


